Citation Nr: 0330200	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for loss of vision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to July 1976 
and from September 1990 to May 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In February 1999, the 
RO denied entitlement to service connection for Fuchs' 
atrophy with loss of vision.  In December 2002, the RO denied 
entitlement to service connection for PTSD.  


REMAND

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of VA regulations, that is, a diagnosis which 
meets the criteria in the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a) (2002).

In this case, the record reflects conflicting evidence as to 
a diagnosis of PTSD.  A VA examiner diagnosed PTSD in March 
2002 for the purpose of the veteran entering a VA treatment 
program.  In November 2002, a VA examiner conducted an 
examination for rating purposes in which he reviewed the 
March 2002 examiner's findings and noted that that diagnosis 
was rendered for treatment purposes and that "this can 
legitimately be seen as an issue separate from a 
consideration of the diagnostic elements required for a 
declaration of disability from this condition" which the 
examiner noted required "strict adherence to the criteria 
set forth in the DSM-IV".  Following discussion of two 
stressful incidents related by the veteran, the examiner 
concluded that, even assuming the veracity of the stressors, 
the DSM-IV criteria for PTSD were not met.  Specifically, the 
examiner noted that neither of the two incidents exposed the 
veteran to imminent danger of bodily harm.

Although the two stressful events discussed by the November 
2002 examiner were also included in the March 2002 
examination report, the November 2002 examiner did not 
discuss another stressful event related to the March 2002 
examiner which may have been considered as exposing the 
veteran to imminent danger of bodily harm, namely, that the 
veteran reported having experienced incoming small arms and 
artillery fire the whole time he was in Kuwait.  Moreover, 
the Board notes the March 2002 VA examiner's report was based 
in part on psychological testing which was noted to be 
consistent with a PTSD diagnosis.  Given these factors and 
the equally detailed nature of both examination reports, the 
Board concludes that remand is required to obtain additional 
medical evidence in attempt to resolve the conflict in 
diagnosis in this case.

Loss Of Vision

The Board concludes that further development of the medical 
evidence also is needed in this case with regard to the claim 
for service connection for loss of vision.  Specifically, 
evidence in the claims file shows that the veteran has 
reported being in receipt of disability benefits from the 
Social Security Administration since 1998, and medical 
records on which that agency based its determination may be 
relevant to the claims for service connection on appeal in 
this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated or evaluated him for his 
loss of vision both prior to and 
subsequent to his second tour of active 
service.  In addition, ask him to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him for a psychiatric disorder including 
PTSD.  Obtain records from each health 
care provider the veteran identifies.

2.  Ask the veteran whether he receives 
SSA disability benefits as he reported to 
the VA examiner in November 2002.  If so, 
obtain the medical records used by the 
SSA in awarding disability benefits.

3.  In addition to any record identified 
above, make arrangement to obtain the 
veteran's medical records from Duke 
University Medical Center and updated 
records from the VA medical facility in 
Mountain Home.  

4.  After obtaining as many of the above 
records as possible, schedule the veteran 
for a VA psychiatric and eye 
examinations.  The psychiatric 
examination should be conducted, if 
possible, by an examiner other than the 
examiners who conducted the March and 
November 2002 examinations.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the report.

The medical rationale for the opinions 
expressed should be included in the 
examination reports.
Psychiatric examination:  The examiner 
should note the conflicting opinions as 
to the diagnosis of PTSD rendered by the 
March and November 2002 VA examiners.  
The examiner should render his or her own 
opinion as to whether a diagnosis of PTSD 
which meets the criteria in the DSM-IV 
may be rendered in this case.  For this 
purpose, the examiner should assume, as 
did the November 2002 examiner, that the 
stressful events reported by the veteran 
actually occurred.  The examiner should 
consider specifically that the veteran 
reported to the March 2002 examiner 
having experienced incoming small arms 
and artillery fire the whole time he was 
in Kuwait, a stressful event which the 
November 2002 examiner did not discuss in 
his report.  

Eye examination:  The examiner should 
provide a complete diagnosis of the 
veteran's vision loss.  The examiner 
should then render an opinion as to the 
date of onset and etiology of any current 
loss of vision, to include consideration 
of whether any loss of vision is the 
result of a congenital or developmental 
defect.  If vision loss, or a disease 
characterized by vision loss, preexisted 
service the veteran's second tour of 
active duty from September 1990 to May 
1991, the examiner should discuss whether 
service accelerated any loss of vision 
beyond normal progression.  The examiner 
should determine whether it is as likely 
as not that any current loss of vision 
had its  onset in service and/or is 
related to an in-service disease or 
injury.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  
Depending on the outcome of the 
psychiatric examination to determine 
whether a diagnosis of PTSD which meets 
the criteria of the DSM-IV may be 
rendered, such additional development 
action may include an attempt to 
corroborate the occurrence of the claimed 
stressful events in service with the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




